J-A15022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD ARTHUR HAVERKOST                    :
                                               :
                       Appellant               :   No. 835 WDA 2021


       Appeal from the Judgment of Sentence Entered February 24, 2021,
              in the Court of Common Pleas of Armstrong County,
             Criminal Division at No(s): CP-03-CR-0000830-2019.


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED: AUGUST 5, 2022

        Donald Haverkost appeals from his judgment of sentence imposed after

a jury convicted him of two counts of aggravated indecent assault and two

counts of indecent assault.1 After review, we affirm.

        The trial court summarized the facts as follows:

               On or about the evening of March 16, 2019, S.Y., then 10
        years old, was at Haverkost’s residence with her brother, H.Y.,
        then four years old. S.Y.'s and H.Y.’s mother, Jessica Kinzey, was
        in the process of moving out of the residence of Joshua Reilly, her
        soon-to-be ex-boyfriend.      Kinzey and Reilly had been in a
        relationship for almost two years, and Kinzey, S.Y., and H.Y.
        resided with Reilly for approximately 18 months. Although their
        relationship appeared to be over, Kinzey and Reilly nevertheless
        went out to dinner that evening to determine if the relationship
        could be salvaged.

             Haverkost is Reilly’s step-father[,] and his wife, Lisa
        Haverkost, is Reilly’s mother. They live next door to Reilly, and
____________________________________________


1   18 Pa.C.S.A. §§ 3125(a)(7) and 3126(a)(7), respectively.
J-A15022-22


     while S.Y. and H.Y. lived with Reilly, they spent considerable time
     at the Haverkost residence. On the evening of March 16, 2019,
     the Haverkosts agreed to babysit the children at their residence
     while Kinzey and Riley went to dinner. Late in the evening, when
     Kinzey and Reilly had not yet returned from dinner, Haverkost
     texted Kinzey to ask if S.Y. and H.Y. should stay overnight. The
     children were willing, and Kinzey agreed. While the Haverkosts
     and the children were watching television in the living room, S.Y.
     testified that Haverkost reached under the waist of her pants and
     first touched, and then stuck his finger inside, her vagina. S.Y.
     further testified that after she and her brother went upstairs to go
     to bed, Haverkost came up to tuck them in and again stuck his
     finger in her vagina, this time making the comment, “Mmm,
     tasty.” S.Y. did not report the incident the next day or for several
     months thereafter.

            In June 2019, while S.Y. and Kinzey . . . were discussing the
     beginning of S.Y.’s menstrual period, S.Y. told Kinzey that “Pappy
     Don,” a name she used for Haverkost on occasion, had “touched
     her there,” referring to her vagina. Kinzey thereafter spoke with
     Reilly and told him what had happened, but did not make any
     immediate report to the police. S.Y. would soon be making a
     special visit to the State of Washington to visit her father, Brian
     Young, and her father’s side of the family. Kinzey wanted that
     time to be a happy time for S.Y. and wanted the time to consider
     the best course of action. During that trip to Washington, in July
     2019, S.Y. disclosed to her paternal grandmother that Haverkost
     had stuck his finger in her vagina and then licked his fingers
     saying, “Mmm, tasty.” When his mother told him what S.Y.
     disclosed, Young called Kinzey to ask about the incident. When
     Kinzey confirmed that S.Y. had also reported the incident to her,
     Young brought the children back to Pennsylvania.

           On July 23, 2019, Young and Kinzey took S.Y. to the
     Kiskiminetas Police Department to report the incident. Kinzey
     reported what S.Y. had told her and her grandmother. Officer
     Jerrod A. Thompson conducted the interview, but did not speak
     with S.Y. on that day, opting rather to request a forensic
     interview. S.Y., was forensically interviewed on July 25, 2019,
     during which she again reiterated the incidents that occurred on
     Haverkost’s sofa and in the bedroom where the children slept.
     Thompson thereafter filed charges that, after preliminary hearing,
     were held over to [the trial court].



                                    -2-
J-A15022-22



Trial Court Opinion, 8/31/21, at 2–4 (record citations omitted).

         The case proceeded to a jury trial in October 2020, after which the jury

convicted Haverkost of the above offenses. On February 24, 2021, the trial

court sentenced Haverkost to an aggregate term of 48 to 96 months of

incarceration, followed by 6 years of probation. Haverkost filed post-sentence

motions, which were denied by operation of law on July 20, 2021. Haverkost

filed a timely notice of appeal. Haverkost and the trial court complied with

Pennsylvania Rule of Appellate Procedure 1925.

         Haverkost raises two issues on appeal:

    I.      Was the verdict rendered against and contrary to the
            sufficiency of the evidence admitted, and all reasonable
            inferences that could be drawn therefrom, such that viewed in
            a light most favorable to the Commonwealth, said evidence
            was insufficient to support the jury’s verdict beyond a
            reasonable doubt?

   II.      Did the trial court err in denying Mr. Haverkost’s Post-Sentence
            Motion seeking a new trial on the basis that the evidence
            presented by the Commonwealth at trial was insufficient to
            sustain the verdict due to the fact that the verdict rendered
            was contrary to the weight of the evidence in that said evidence
            was so contrary to the verdict that it shocks one’s sense of
            justice and the award of a new trial is imperative so that right
            may be given another opportunity to prevail?

Haverkost’s Brief, at 7 (issues reordered for ease of disposition).

         First, Haverkost challenges the sufficiency of the evidence. We review

this claim based on the following well-established principles:

         A claim challenging the sufficiency of the evidence presents a
         question of law. Commonwealth v. Widmer, 744 A.2d 745, 751
         (Pa. 2000).     We must determine “whether the evidence is
         sufficient to prove every element of the crime beyond a

                                        -3-
J-A15022-22


      reasonable doubt.” Commonwealth v. Hughes, 555 A.2d 1264,
      1267 (Pa. 1989). We “must view evidence in the light most
      favorable to the Commonwealth as the verdict winner, and accept
      as true all evidence and all reasonable inferences therefrom upon
      which, if believed, the factfinder properly could have based its
      verdict.” Id.

Commonwealth v. Thomas, 65 A.3d 939, 943 (Pa. Super. 2013) (citation

formatting altered).

      Our Supreme Court has further explained how an appellate court

reviews a sufficiency challenge:

      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. Any doubts
      regarding a defendant’s guilt may be resolved by the factfinder
      unless the evidence is so weak and inconclusive that as a matter
      of law no probability of fact may be drawn from the combined
      circumstances. Moreover, in applying the above test, the entire
      record must be evaluated and all evidence actually received must
      be considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Ratsamy, 934 A.2d 1233, 1236 n.2 (Pa. 2007).

      Additionally, this Court has stated that an appellant must articulate the

elements of each crime that the Commonwealth failed to prove.

      If Appellant wants to preserve a claim that the evidence was
      insufficient, then the 1925(b) statement needs to specify the
      element or elements upon which the evidence was insufficient.
      This Court can then analyze the element or elements on appeal.

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008),

(quoting Commonwealth v. Flores, 921 A.2d 517, 522–23 (Pa. Super.

2007)).



                                     -4-
J-A15022-22


      Here, Haverkost fails to specify in his 1925(b) statement which elements

of either aggravated indecent assault or indecent assault lacked sufficient

evidence.   Williams, 959 A.2d at 1257.      Instead, he copies verbatim the

weight argument from his 1925(b) statement, which argues credibility of the

witnesses, and presents it as a sufficiency challenge in the same statement.

Because Haverkost failed to identify any specific elements that the

Commonwealth failed to prove beyond a reasonable doubt, he waived his

sufficiency claim on appeal. Id.

      Even if Haverkost had not waived his sufficiency challenge, we would

find that this claim fails on its merits. The Pennsylvania Criminal Code defines

aggravated indecent assault, in relevant part, as follows:

      [A] person who engages in penetration, however slight, of the
      genitals or anus of a complainant with a part of the person’s body
      for any purpose other than good faith medical, hygienic or law
      enforcement procedures commits aggravated indecent assault, a
      felony of the second degree, if:

                                 *     *     *

      (7) the complainant is less than 13 years of age[.]

18 Pa.C.S.A. § 3125(a)(7).

      The Code also provides that a person commits indecent assault if the

following elements are met:

      the person has indecent contact with the complainant, causes the
      complainant to have indecent contact with the person or
      intentionally causes the complainant to come into contact with
      seminal fluid, urine or feces for the purpose of arousing sexual
      desire in the person or the complainant and:

                                 *     *     *

                                     -5-
J-A15022-22


      (7) the complainant is less than 13 years of age[.]

18 Pa.C.S.A. § 3126(a)(7). “Indecent contact” is further defined as “[a]ny

touching of the sexual or other intimate parts of the person for the purpose of

arousing   or   gratifying   sexual   desire,   in   any   person.”   18   Pa.C.S.A.

§ 3101(a)(7).

      The trial court assessed Haverkost’s sufficiency claim as follows:

             The Commonwealth presented the testimony of S.Y., who
      testified that Haverkost penetrated her vagina with his finger on
      two separate occasions on the evening of March 16, 2019. She
      testified in detail to the circumstances surrounding the incidents.
      S.Y.’s mother and grandmother testified to S.Y.’s disclosures to
      them of what happened, both of which were unprompted and
      volunteered by S.Y.          Although there were certain minor
      discrepancies in the three individuals’ testimony, there clearly was
      sufficient uncontradicted evidence to establish beyond a
      reasonable doubt all of the elements of both aggravated indecent
      assault and indecent assault.         On that basis, Haverkost’s
      sufficiency challenge, even if not waived, is without merit.

Trial Court Opinion, 8/31/21, at 6.

      The record supports the trial court’s analysis that the Commonwealth

presented sufficient evidence to sustain Haverkost’s convictions.              In a

prosecution for an offense under Chapter 31 of the Crimes Code, “[t]he

testimony of a complainant need not be corroborated.” 18 Pa.C.S.A. § 3106.

The victim testified that Haverkost digitally penetrated her vagina in two

separate incidents.    N.T., 10/07/20, at 109–111.         In addition, the victim

testified that her birthday was February 28, 2009, making her less than 13

years of age at the time of the incidents. N.T., 10/07/20, at 112. Viewed in

the light most favorable to the Commonwealth, the evidence was sufficient to

                                       -6-
J-A15022-22



establish Haverkost committed aggravated indecent assault and indecent

assault on two occasions, and all elements of both crimes were proven beyond

a reasonable doubt.

      Turning to Haverkost’s second issue, we address whether the verdict

was against the weight of the evidence.     Our Supreme Court has stated that

a trial court must first review a weight challenge using the following test:

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. Rather, the role of
      the trial judge is to determine that ‘notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (citations and

quotations omitted).

      The High Court observed that the appellate standard of review differs

from that of a trial court:
      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence.

Clay 64 A.3d at 1055 (quoting Widmer, 744 A.2d at 753) (citations omitted).

      When we review whether the trial court abused its discretion, our

precedents      have       outlined     when       such       abuse      occurs.


                                      -7-
J-A15022-22


“An abuse of discretion will not be found based on a mere error of judgment,

but rather occurs where the court has reached a conclusion that overrides or

misapplies the law, or where the judgment exercised is manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.”

Commonwealth v. Harrington, 262 A.3d 639, 644 (Pa. Super. 2021)

(quoting Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015)).

      The trial court addressed Haverkost’s weight of the evidence challenge

as follows:

            The Court cannot conclude that the verdict was so against
      the weight of the evidence that it shocks the judicial conscience.
      In his post-sentence motion and concise statement, Haverkost
      argues at length that S.Y.’s testimony was not credible and that
      his testimony was so credible that it should shock the conscience
      that the jury believed the victim and not him. He argues that
      S.Y.’s accounts of the two incidents underlying his convictions
      were general, that she contradicted her testimony at the
      preliminary hearing, and that she did not make a prompt
      disclosure of the incidents. The Court disagrees.

            First, S.Y.’s testimony about the incidents was in no way
      generic or general. She remembered the day on which they
      happened (the “leprechaun” holiday), the specific locations, the
      appearance of Haverkost’s residence, and who was present.
      Although each of her explanations of the incidents (to her mother,
      to her grandmother, during the forensic [interview], at the
      preliminary hearing, and at trial) might have varied to some
      degree, they were not necessarily inconsistent and certainly not
      to a degree that would render her testimony incredible as a matter
      of law. Second, regarding the preliminary hearing, the Court is
      unaware of what was presented because no transcript has been
      provided.     To the extent that S.Y.’s trial testimony was
      inconsistent with her preliminary hearing testimony, Haverkost’s
      counsel had ample opportunity to, and did, cross-examine her
      about any such inconsistencies.        S.Y.’s responses to those
      questions did not reveal that her trial testimony was so tenuous,
      vague, and uncertain so as to require that the verdict be vacated.


                                    -8-
J-A15022-22


      Third, regarding S.Y.’s delay in disclosing the incidents, the
      Commonwealth presented the testimony of Kevin Rua, Ph.D., a
      professional forensic interviewer who was certified by the Court as
      an expert in the field of child victim behavior as it relates to sexual
      abuse. Dr. Rua explained the causes and implications of delayed
      reports of sexual abuse by children, which testimony, if credited
      by the jury, sufficiently explained S.Y.’s delayed reporting.

             With regard to the testimony of S.Y.’s mother and
      grandmother, Haverkost argues that it did not corroborate S.Y.’s
      testimony and, therefore, had no value. The Court again
      disagrees. Both S.Y.’s mother and grandmother testified that S.Y.
      reported to each of them separately the incidents that occurred at
      Haverkost’s residence. Although S.Y. explained the incidents in a
      slightly different way, there is no question that she reported the
      same incidents, involving the same individual, occurring at the
      same location, and involving the same touching and penetration.
      Haverkost’s argument to the contrary is without merit.

            Haverkost argues finally that his and his wife’s testimony
      were more credible than all of the Commonwealth’s witnesses
      and, therefore, the jury’s verdict should be set aside. Although
      both Haverkost and his wife both testified that nothing like what
      S.Y. described occurred on the evening in question and that Mrs.
      Haverkost was awake the entire time in the living room, the jury
      was free to disbelieve their testimony and credit S.Y.’s testimony
      to the contrary. Haverkost has not offered any substantial reason
      why the jury’s credibility determinations ought to shock the
      conscience, and the Court cannot discern any. On that basis,
      Haverkost’s weight challenge fails.


Trial Court Opinion, 8/31/21, at 7–9 (record citations omitted).

      At trial, the Commonwealth presented substantial evidence to support

the jury’s verdict.   The jury, as the trier of fact, was permitted to make

credibility assessments and was free to disbelieve Haverkost’s self-serving

testimony. The trial court, which observed the evidence presented to the jury,

concluded that the jury’s verdict did not shock its conscience.




                                       -9-
J-A15022-22



      In reviewing the trial court's decision, we discern no abuse of discretion.

Indeed, Haverkost makes no argument as to how the trial court abused its

discretion.   Instead, he argues the credibility of the witnesses, which we

cannot review. Accordingly, Haverkost does not persuade us that that the

trial court overrode or misapplied the law; nor are we convinced the decision

was manifestly unreasonable or the result of partiality, prejudice, bias or ill-

will. Thus, Haverkost’s weight of the evidence claim fails.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2022




                                     - 10 -